Dismissed and Opinion filed January 30, 2003








Dismissed and Opinion filed January 30, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00881-CV
____________
 
CARL J. MULLE, Appellant
 
V.
 
DALE SCOTT & CHRISTINE SCOTT, Appellees
 

 
On
Appeal from the County Court at Law No. 4
Fort
Bend County, Texas
Trial
Court Cause No. 20288
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed May 21, 2002.
On January 24, 2003, the parties filed a joint motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
 
PER CURIAM
Judgment rendered and Opinion
filed January 30, 2003.
Panel consists of Justices
Edelman, Seymore, and Guzman.